[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 99-1131

                       ASYA ZIMBOVSKY,

                    Plaintiff, Appellant,

                              v.

                COMMONWEALTH OF MASSACHUSETTS,

                     Defendant, Appellee.

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Mark L. Wolf, U.S. District Judge]

                            Before

                  Selya, Boudin and Lynch,
                      Circuit Judges.

   Asya Zimbovsky on brief pro se.

August 3, 1999

          Per Curiam.  Although this purports to be an appeal
by plaintiff Asya Zimbovsky (who signed the complaint in the
district court), the notice of appeal and the brief were signed
by Anina Rasten, who refers to herself as a co-plaintiff,
although Rasten did not sign the complaint.  Further, although
the brief challenges the district court's order of December 7,
1998, dismissing the complaint as frivolous, pursuant to 28
U.S.C.  1915(e), the notice of appeal only references a
December 29, 1998 order denying Rasten's motion to consolidate
the instant case with a separate matter filed by Rasten (that,
it appears, was, itself, dismissed).  Moreover, while the
notice of appeal was timely from the one order that it did
reference (the December 29 order), it was not timely from the
only order (the December 7 order) that the brief addresses.
          In all events, there was neither error nor abuse of
discretion in the district court's disposition of this case and
its dismissal of the case and denial of the motion to
consolidate are affirmed.
          The "motion to change caption" is denied.
          The orders of the district court are affirmed.  Loc.
R. 27.1.